*1113Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J.), entered July 23, 2007 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted petitioner’s application for termination of respondent’s visitation with the parties’ child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father contends on appeal that Family Court erred in granting petitioner mother’s application to terminate his visitation with the parties’ child and in denying that part of his petition seeking permission to participate with the parties’ child in a residential treatment program. Contrary to the father’s contention, the evidence at the hearing supports the court’s determination “that forcing visitation would be detrimental to the child’s welfare” (Murek v Murek [appeal No. 2], 292 AD2d 839, 840 [2002]). In addition, the court was entitled to credit the testimony of the child’s therapist that the child’s participation with the father in the residential treatment program would likely be counterproductive and could potentially be damaging to the child (see generally Matter of Lonobile v Betkowski, 295 AD2d 994 [2002]). Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ.